Citation Nr: 0423146	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 29, 1999, 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which increased the rating for the 
veteran's PTSD to 70 percent, effective July 29, 1999.

The veteran duly appealed the effective date assigned by the 
RO.  In a June 2003 decision, the Board denied an effective 
date earlier than July 29, 1999, for the award of a 70 
percent rating for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in March 2004, the 
veteran's then-attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a joint 
motion for an order vacating the Board's decision.

In an April 2004 order, Court granted the motion and vacated 
the Board's June 2003 decision.  The Court remanded the case 
to the Board for action consistent with the March 2004 joint 
motion.

As set forth in more detail below, a remand of this matter is 
required.  The appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A review of the record shows that on July 14, 1997, the RO 
received the veteran's original application for VA 
compensation benefits, claiming entitlement to service 
connection for PTSD.  In a November 1997 rating decision, the 
RO granted service connection for PTSD, and assigned an 
initial 30 percent rating, effective July 14, 1997, the date 
of receipt of the veteran's claim.  The veteran was duly 
notified of the RO's decision, as well as of his appellate 
rights, in a November 1997 letter.  

In June 1998, the veteran initiated an appeal of the RO's 
decision, claiming that he was entitled to a rating in excess 
of 30 percent for PTSD.  In a January 1999 decision, the RO 
increased the initial rating for the veteran's PTSD to 50 
percent, effective July 14, 1997.  On January 5, 1999, the RO 
issued a Statement of the Case to the veteran, addressing the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD.  He was again advised of his appellate rights and again 
instructed of the time limits for perfecting appeal.  Despite 
this notification, the veteran did not perfect an appeal of 
the November 1997 rating decision within the applicable time 
period, nor was any additional evidence received prior to the 
expiration of that time period on March 5, 1999.  

On July 29, 1999, the RO received the veteran's claim for an 
increased rating for his PTSD.  In a December 1999 rating 
decision, the RO increased the rating for the veteran's PTSD 
to 70 percent, effective July 29, 1999, the date of receipt 
of his claim.  The veteran appealed the effective date 
assigned by the RO, claiming that he was entitled to an 
effective date of July 14, 1997, for the award of the 70 
percent rating for PTSD.

In its June 2003 decision, the Board explained that an 
effective date earlier than July 29, 1999, for the award of a 
70 percent rating for PTSD was not warranted, as the November 
1997 rating decision had become final based on the veteran's 
failure to perfect his appeal.  The Board further found that 
the veteran's claim for an increased rating had been received 
on July 29, 1999, and that the earliest date it was factually 
ascertainable that there had been an increase in disability 
was in September 1999.  Based on these factors, the Board 
concluded that an earlier effective date was not warranted.  

In the March 2004 joint motion discussed above, the parties' 
indicated that the Board either erred in concluding that the 
November 1997 rating decision became final or failed to 
provide reasons or bases for "for rejecting the theory that 
the November 1997 never became final-a theory which was 
reasonably raised by the record."  

The reason for the parties' factual and legal conclusions in 
this regard is unclear.  Despite the fact that the neither 
the record nor the veteran raised the issue of the finality 
of the November 1997 rating decision, the Board considered 
that issue and provided reasons and bases for its conclusion.  
Moreover, the Board found that the earliest date it was 
factually ascertainable that there had been an increase in 
disability was in September 1999.  Thus, even if the November 
1997 rating decision had not become final, an earlier 
effective date would not have been warranted.  

According to the Joint Motion, under 38 C.F.R. § 3.156, the 
veteran's July 1999 claim and a September 1999 VA medical 
examination report "constitute new and material evidence 
received prior to the expiration of the appeal period," for 
the veteran's July 1997 claim.  Again, however, such evidence 
was received after the expiration of the appeal period, i.e. 
March 5, 1999.  See also 38 C.F.R. § 20.304 (providing that 
the filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination).  
Thus, it would appear that no additional action by the RO on 
this issue is required.  

In addition to the matter discussed above, in the March 2004 
joint motion, the parties indicated that a remand of this 
matter was required because the veteran "was not properly 
notified of the information and evidence necessary to 
substantiate his claim for an earlier effective date."  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also generally advise a claimant to submit any 
additional information in support a claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

The Board notes that in a December 2003 precedential opinion, 
the General Counsel held that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue (such as an effective date issue), 
section 5103(a) does not require VA to provide another notice 
of the information and evidence necessary to substantiate the 
newly raised issue.

Despite this precedential opinion and the June 2003 findings 
of the Board that the VCAA had been satisfied, the March 2004 
Joint Motion discussed above indicates that a remand is 
required to afford the veteran a VCAA notice regarding the 
effective date issue.  

While the Board sincerely regrets the additional delay of 
this matter, this case must be remanded to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  After affording the veteran the 
appropriate opportunity to respond, the 
RO should again review the appealed issue 
considering all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




